In an action by tenants of certain real property under a lease, against the former landlord (defendant Masiello) and the present landlords (defendants Crispo), to declare that the lease is in full force and effect and that the present landlords’ notice of its termination is ineffective and invalid, the action having been consolidated with a summary proceeding in the District Court of Nassau County by the said landlords against the tenants and their undertenant to recover possession of the property, all the landlords appeal from a judgment of the Supreme Court, Queens County, entered June 15, 1959, on the decision of the court after a nonjury trial, declaring the lease to be in full force and effect, declaring the notice of termination to be ineffective, and dismissing on the merits the landlords’ petition in the summary proceeding. Judgment affirmed, with costs. No opinion. In support of the judgment the following additional finding of fact is made: that prior to his acceptance of the rent for the month of December, 1956, the defendant landlord Masiello had actual knowledge of the condemnation proceeding and of the taking therein for public use of a portion of the demised premises. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. [20 Misc 2d 101.]